Title: From Thomas Jefferson to Martha Jefferson Randolph, 29 November 1805
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington Nov. 29. 05.
                  
                  The carriage goes off in the morning for Centerville, in time, if you should arrive there early & be so disposed, to bring you on to Fairfax court house in the evening. that will make your ride the next morning easy. but should you not leave Centerville till Sunday morning, you may with ease get here to dinner which we shall accordingly keep back for you till 4. aclock. if you could start by sunrise or soon after, & breakfast either at Fairfax C.H. or Wren’s as may suit, you may get here in time. the driver is an extremely careful, sober, excellent hand. he finds himself every thing by agreement. my kisses to the children & best affections to mr Randolph & yourself.
                  
                     Th: Jefferson 
                     
                  
               